Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 2/25/2022 in which claim 31 is cancelled and claims 1, 3-8, 11-19, 23, 24 and 27 are amended to change the scope and breadth of the claims.  No claims are newly added. 
Election/Restrictions
Applicants’ election, without traverse, for the invention of Group 9 drawn to a method of treating pain or pruritus, encompassing claim 12, in the reply filed on 2/25/2022 is acknowledged.   
The requirement is still deemed proper and is therefore made FINAL.

Claims 1, 3-8, 11, 13-19, 23, 24 and 27 are withdrawn as be directed towards non-elected invention.
Claims 1, 3-8, 11-19, 23, 24 and 27 are pending in the instant application.
	Claim 12 is examined on the merits herein.

Priority
This application is a National Stage Application of PCT/CN201 7/081 796, filed on 4/25/2017. The instant application claims foreign priority to CN 201610264221.9 and CN 201710272309.X, filed on 4/25/2016 an 4/24/2017, respectively. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies have been filed in the instant application on 4/9/2020. Applicant has also filed English translations of the foreign priority documents on 10/20/2021, which perfects foreign priority, making the effective filing date 4/25/2016.

Withdrawn Rejections
All rejections of record for claim 31 are withdrawn due to the cancellation of claim 31 rendering said rejections moot.
Applicant’s amendment, filed on 2/25/2022, with respect to the rejection of claims 1, 3-8, 11-18 under 35 U.S.C. § 101 and claims 1, 3-8, 11-19, 23, 24, 27 under 35 U.S.C. § 112(b), has been fully considered and is persuasive. Applicant has amended the claims to clarify that the claimed methods include an active administration step, which remedies the indefiniteness and results in the claims reciting a proper statutory process. The rejections are hereby withdrawn.

Rejections Necessitated by Amendment
The following are new ground(s) or modified rejections necessitated by Applicants' amendment, filed on 2/25/2022, wherein instant independent claim 12 is amended to alter the breadth and scope of the claim.  Therefore, new grounds of rejection have been made.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Minatelli et al. (US 9,216,164; 2015, PTO-892).
Minatelli et al. discloses a method of alleviating arthritis joint pain by administering, via injection, a composition comprising hyaluronic acid having a molecular weight from 0.5-300 kDa, preferably 0.5-100 kDa. (Col. 4, 9; Claims 1, 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the molecular weight range of Minatelli encompasses that of the instant claims at 10-60 kDa. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Instant claim 12 references the composition of instant claim 18. It is noted that Minatelli does not produce low-molecular weight HA by the same series of steps as instantly claimed.  However, the instant claims are considered “product-by-process” claims and it is the structure of the final product that defines the patentable limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over D’Este et al. (US 2012/0121572, PTO-892), in view of Sverkin et al. (US 2006/0094643, PTO-892).
D’Este et al. discloses a method of treating pruritus by administering sulfated hyaluronic acid having a molecular weight from 10-50 kDa. (Claim 2)
D’Este does not teach administration via injection.
Svirkin et al. discloses compositions of sulfated hyaluronic acid that may be equivalently administered topically or via injection. (¶0138)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition of D’Este could be effectively administered via injection based on the teaching of Svirkin. 
Instant claim 12 references the composition of instant claim 18. It is noted that D’Este does not produce low-molecular weight HA by the same series of steps as instantly claimed.  However, the instant claims are considered “product-by-process” claims and it is the structure of the final product that defines the patentable limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623